DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 05, 2022 has been entered.

Status of Claims
3.	Claims 1, 3-20 and 22-24 are pending in this application.  
	Claims 1, 3, 9, 12, 13, 14 and 20 are currently amended.

	Claims 2 and 21 is cancelled.

	Claims 22-24 are new.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 12/05/2022, with respect to the 35 U.S.C 102 rejection(s) of claim(s) 1, 3, 4, 5, 6, 11, 12, 13, 14, 17, 20 and 21 as being anticipated under Nagata (US PG. Pub. 2012/0300252 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is now made under Nagata (US PG. Pub. 2012/0300252 A1) in view of Berg (US PG. Pub. 2010/0211885 A1).

Applicant’s specifically argues on pages 7- 9 of the Remarks, that: 
“Nagata is not seen to describe the features of “caus[ing] the display to display a login screen, on which a plurality of user objects corresponding to a plurality of users is arranged, for selecting a user object corresponding to a user to log in to the printing apparatus from among the plurality of user objects, wherein the selected user object contains a profile image; and caus[ing] the display to display a profile image edit screen for selecting a profile image from among a plurality of candidate profile images, wherein the selected profile image is set as a profile image corresponding to one user object of the plurality of user objects in the login screen,” as recited in claim 1.

6.	Here, the examiner respectfully agrees. However the addition of the Berg reference in combination with Nagata now fully teaches each and every limitation of amended claim 1 as well as the additional claims amended in the office action below.
 
7.	As required, Berg teaches a computer implemented method for allowing users of one or more design tools at a website to store a user profile for auto-population of customizable data containers of design templates, includes: providing a user profile storage control on a web page which, when activated by a user of the website, displays a plurality of fields having associated editable field values which may be incorporated into one or more electronic template designs, and which allows the user to edit the editable field values to include personalized information and to save the edited fields as a user profile associated with a user account; and storing one or more user profiles created using the user profile storage control such that when a user returns to the website, the user may select to utilize a stored user profile associated with the user account such that upon selection of an electronic template design comprising a design of a product that incorporates one or more fields, the incorporated fields corresponding to fields in the selected user profile are automatically populated with the corresponding field values and an image of the populated product template design is displayed to the user on a computer display (See Sect. [0005] of the Berg reference). Thus the amendments to claim 1 are satisfied as well as new claims 22-24 with the inclusion of the Berg reference and claims 7-8, 15-16 and 17-18 rejected under 35 U.S.C 103 under Nagata (US PG. Pub. 2012/0300252 A1) in view of Berg (US PG. Pub. 2010/0211885 A1); and further in view of Kuwata (US PG. Pub. 2003/0072031 A1). Please see updated Office Action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the third screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the third screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the third screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the third screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the fourth screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the third screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 1, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 17, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US PG. Pub. 2012/0300252 A1) in view of Berg (US PG. Pub. 2010/0211885 A1).

Referring to Claim 1, Nagata teaches a printing apparatus (See Nagata, Fig. 1, Sect. [0078], MFP 103) comprising:
a display (See Nagatq, Fig. 1, Display Device 135) configured to display information (See Nagata, Sect. [0126], The display device 135 of the multifunction peripheral 103 displays a copy menu, an image transmission menu or a document filing menu in accordance with the selected operation mode in S204 (S205, S208 and S210)) and 
one or more controllers (See Nagata, Fig. 1, Control Devices, 111, 121, 131 and 141) configured to:
	cause the display to display a login screen, on which a plurality of user objects corresponding to a plurality of users is arranged, for selecting  a user object corresponding to a user to log in to the printing apparatus from among the plurality of user objects (See Nagata, Fig. 16, Sect. [0156], the multifunction peripheral 103 controls the display device 135 to display the login screen of FIG. 16 in response to a user pushing the predetermined button for logging into the image processing system. The login screen displays (i) user names 201 of respective users registered in the host PC 102 and (ii) user icons 202 indicative of the respective users. The user names 201 and user icons 202 that are not displayed on the login screen of FIG. 16 can be displayed by pushing an up arrow scroll button 204 or a down arrow scroll button 204.), wherein the selected user object contains a profile image (See Nagata, Fig. 17, Sect. [0157], When (i) a user of the multifunction peripheral 103 correctly specifies a user name and a password on the login screen and then (ii) pushes a login button 203, a profile list screen related to a specified user is displayed as illustrated in FIG. 17. Note that, in a case of the profile list screen of FIG. 17, a scanning selection button 207 is highlighted by having been pushed. In other words, a scan profile indicative of a scanning condition under which the image reading device 137 of the multifunction peripheral 103 scans is selected on the profile list screen of FIG. 17.).

Nagata fails to explicitly teach 
cause the display to display a profile image edit screen for selecting a profile image from among a plurality of candidate profile images, wherein the selected profile image is set as a profile image corresponding to one user object of the plurality of user objects in the login screen.

However, Berg teaches 
cause the display to display a profile image edit screen for selecting a profile image from among a plurality of candidate profile images, wherein the selected profile image is set as a profile image corresponding to one user object of the plurality of user objects in the login screen (See Berg, Fig. 3, User Profile Data page 300, Sect. [0024], the User Profile Data page 300 includes a profile selector control 301 that lists each of the stored profiles, if any, associated with the account number 210. The profile selector tool 301 allows the user to select one of the profiles from potentially multiple stored profiles associated with the account number 210. The profile selector control 301 lists the name 302a, 302b, 302c of each profile associated with the account 210 and provides a radio button associated with each profile name. The user can select the radio button associated with the name 302a, 302b, 302c of the desired profile, and the profile selector control 301 changes the selection of the profile to the desired profile, updating all of the displayed field values with the corresponding text saved in the selected desired profile.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate cause the display to display a profile image edit screen for selecting a profile image from among a plurality of candidate profile images, wherein the selected profile image is set as a profile image corresponding to one user object of the plurality of user objects in the login screen. The motivation for doing so would have been to allow a profile selection process, where a user can choose to edit the values of any of the fields associated with the selected profile by clicking on an edit control (e.g., edit link 305a, 305b, 305c), or can choose to delete the profile by clicking on a delete control (e.g., delete link 306a, 306b, 306c). Alternatively, the user can add a new profile to be associated with the account by clicking on an add profile control 304 (e.g., the Create Another Profile button) (See Sect. [0025] of the Berg reference). Therefore, it would have been obvious to combine Nagata and Berg to obtain the invention as specified in claim 1.

Referring to Claim 3, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the controllers (See Nagata, Fig. 1, Control Device 131) are further configured to cause the display to display a first screen related to one user of the plurality of users (See Nagata, Fig. 19, First Screen, Sect. [0145], When the user pushes one of a NO button 210, an OVERWRITING SAVE button 211 and a NEWLY SAVING button 212 on the saving confirmation screen of the profile displayed by the display device 135, the control device 131 determines which button has been pushed (S44). In a case where the control device 131 determines that the NO button 210 has been pushed, the multifunction peripheral 103 proceeds to S66 (see FIG. 15). In a case where the control device 131 determines that the OVERWRITING SAVE button 211 has been pushed, the multifunction peripheral 103 proceeds to S46. In a case where the control device 131 determines that the NEWLY SAVING button 212 has been pushed, the multifunction peripheral 103 proceeds to S45.) and including at least profile name about a profile image used for a user object corresponding to the one user (See Nagata, Sect. [0146], When the control device 131 of the multifunction peripheral 103 determines in S44 that the NEWLY SAVING button 212 has been pushed, the control device 131 of the multifunction peripheral 103 controls the display device 135 to display a screen which urges the user to enter a new profile name. When the user enters the new profile name via the input device 134 in response to the urging, the new profile name is used as the name of a changed profile (S45).).

Referring to Claim 4, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the second screen includes information about a user name corresponding to the one user (See Nagata, Fig. 17, Sect. [0159], The profile list screen of FIG. 17 displays (i) profile names 205 of profiles correlated with the user name specified on the login screen of FIG. 16 and (ii) profile icons 206 indicative of the respective profiles. The profile list screen of FIG. 17 also displays (a) the scanning selection button 207 for selecting a scanning mode and (b) a printing selection button 208 for selecting a printing mode. Specifically, a user can select, on the profile list screen of FIG. 17, (i) the scan profile or a print profile and (ii) one of a plurality of pre-registered profiles (e.g., profiles 1 through 8) for each of the scan profile and the print profile.).

	Referring to Claim 5, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the third screen includes information about a password corresponding to the one user (See Nagata, Figs. 12 and 16, Password, Sect. [0129], [0135] and [0136] lines 1-6, In Fig. 12 the third screen executes an OSA NST step when selected and changes to the screen illustrated in Fig. 16 for the processing of S21 in Fig. 13, Hence, at S21, Screen of Fig. 16 includes information regarding a password corresponding to a user when the user (i) specifies, via the input device 134, a user name and a password on the login screen displayed by the display device 135).

Referring to Claim 6, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the third screen includes information about a card ID corresponding to the one user (See Kuwata, Sect. [0119] lines 6-8, automatically entering the user name and the password by presenting, for example, an IC card (mobile information storage medium) to the multifunction peripheral 103 (S201).).

Referring to Claim 9, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the first screen is a screen to which transition from a second screen is executable, and the second screen is a screen for selecting one user object to be edited from the plurality of user objects (See Nagata, Sect. [0177]-[0178], On the first screen of the profile setting tool screen, a user pushes an Add button 301 or pushes, after selecting a profile to be modified, an Edit button 30…in a case where a user pushes the Edit button 302 after selecting a profile to be modified, the control device 111 of the client PC 101 controls the display device 115 to display the second screen of the profile setting tool screen (see FIG. 21). The user can set basic information of, a scanning condition of, and a PC processing condition of the profile to be modified on the second screen.).

Referring to Claim 10, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 9 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the fourth screen includes a registration button (See Nagata, Fig. 21, Save Button 304, Sec [0178] lines 7-10, When the user pushes a Save button 304, the basic information, the scanning condition, or the PC processing condition which has been set is stored.).

Referring to Claim 11, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the printing apparatus includes at least one of a copy function, a scan function and a print function (See Nagata, Fig. 4, Profile Information, Sect. [0085], a profile created for each of users in the image processing system includes (i) a scan profile to be used when the image reading device 137 of the multifunction peripheral 103 scans and (ii) a print profile used when the print device 136 prints, The scan profile and the print profile are stored in each of (i) the storage device 112 of the client PC 101 and (ii) the storage device 122 of the host PC 102.).

	Referring to Claim 12, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein a login process for one user of the plurality of users is performed based on selection of the user objects corresponding to the one user (See Nagata, Figs. 2 and 16, Login Information and Login Screen, Sect. [0136], When the user (i) specifies, via the input device 134, a user name and a password on the login screen displayed by the display device 135 and then (ii) pushes a login button 203 (S24), the host PC 102 conducts an authentication process in which whether or not a password corresponding to the user name is entered is authenticated (S35). In a case where it is authenticated that the password corresponding to the user name is entered, the control device 131 of the multifunction peripheral 103 requests, via the communication device 133 and the network 105, the host PC 102 to transmit data for displaying a profile list screen (S25).).

	Referring to Claim 13, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein an operation screen customized for one user of the plurality of users is displayed on the display for selection of the user object corresponding to the one user (See Nagata, Fig. 21, Sect. [0178], in a case where a user pushes the Edit button 302 after selecting a profile to be modified, the control device 111 of the client PC 101 controls the display device 115 to display the second screen of the profile setting tool screen (see FIG. 21). The user can set basic information of, a scanning condition of, and a PC processing condition of the profile to be modified on the second screen. When the user pushes a Save button 304, the basic information, the scanning condition, or the PC processing condition which has been set is stored. When the user pushes a Cancel button 305, the basic information, the scanning condition, or the PC processing condition which has been set is cancelled.).

Referring to Claim 14, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein information about a web page for presenting the plurality of candidate profile images is output to an external apparatus (See Nagata, Fig. 5, Sect. [0089]-[0090], Each profile identifier distinguishes a corresponding one of pieces of individual profile information including the each profile identifier from the others of the pieces of individual profile information so as to identify the corresponding one of the pieces of individual profile information. Each profile basic information is information such as profile icon information determined for a corresponding profile (a corresponding one of the pieces of individual profile information). Each scan/print flag is a flag for determining that a profile indicated by a corresponding one of the pieces of individual profile information is either a scan profile or a print profile. Each scanning/printing condition is indicative of (i) a condition (scanning condition) used in a case where the image reading device 137 of the multifunction peripheral 103 scans or (ii) a condition (printing condition) used in a case where the print device 136 prints, depending on whether a profile indicated by a corresponding one of the pieces of individual profile information is a scan profile or a print profile, respectively. The PC process condition is indicative of a condition under which the client PC 101 or the host PC 102 conducts a PC process. As shown in FIG. 5, the user information includes (i) information on the number N of users (the number of pieces of individual user information) contained in the user information and (ii) as many pieces of individual user information 1 through N. Each of the pieces of individual user information 1 through N includes (a) a user identifier, (b) a user name, (c) a piece of user basic information, (d) information on the number of profiles M1 through MN (the number of profiles which a corresponding user has) contained in a corresponding one of the pieces of individual user information 1 through N, and (e) profile identifiers.).

Referring to Claim 17, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 20, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 20 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 22, Nagata teaches a printing apparatus (See Nagata, Fig. 1, Sect. [0078], MFP 103) comprising:
a display (See Nagatq, Fig. 1, Display Device 135) configured to display information (See Nagata, Sect. [0126], The display device 135 of the multifunction peripheral 103 displays a copy menu, an image transmission menu or a document filing menu in accordance with the selected operation mode in S204 (S205, S208 and S210)) and 
one or more controllers (See Nagata, Fig. 1, Control Devices, 111, 121, 131 and 141) configured to:
	cause the display to display a login screen, on which a plurality of user objects corresponding to a plurality of users is arranged, for selecting  a user object corresponding to a user to log in to the printing apparatus from among the plurality of user objects (See Nagata, Fig. 16, Sect. [0156], the multifunction peripheral 103 controls the display device 135 to display the login screen of FIG. 16 in response to a user pushing the predetermined button for logging into the image processing system. The login screen displays (i) user names 201 of respective users registered in the host PC 102 and (ii) user icons 202 indicative of the respective users. The user names 201 and user icons 202 that are not displayed on the login screen of FIG. 16 can be displayed by pushing an up arrow scroll button 204 or a down arrow scroll button 204.), wherein the user object contains a profile image (See Nagata, Fig. 17, Sect. [0157], When (i) a user of the multifunction peripheral 103 correctly specifies a user name and a password on the login screen and then (ii) pushes a login button 203, a profile list screen related to a specified user is displayed as illustrated in FIG. 17. Note that, in a case of the profile list screen of FIG. 17, a scanning selection button 207 is highlighted by having been pushed. In other words, a scan profile indicative of a scanning condition under which the image reading device 137 of the multifunction peripheral 103 scans is selected on the profile list screen of FIG. 17.); and
cause the display to display a profile image edit screen for selecting a profile image from among a plurality of candidates profile images, wherein the profile image being used in the login screen is displayed in the profile image edit screen in an identifiable manner (See Nagata, Fig. 20, Edit Button 302, Sect. [0175]-[0177],
The client PC 101 is configured so as to add or edit (modify) a scan profile or a print profile in response to a user's entering operation to the profile setting tool screen. In order to add or edit (modify) the scan profile or the print profile, the control device 111 of the client PC 101 requests, e.g., the host PC 102 to transmit data for displaying the profile setting tool screen so as to obtain the data for displaying the profile setting tool screen, the control device 111 controls the display device 115 to display the first screen of the profile setting tool screen (see FIG. 20). The first screen displays (i) a plurality of profiles stored in the storage device 112 of the client PC 101 and (ii) respective profile icons. On the first screen of the profile setting tool screen, a user pushes an Add button 301 or pushes, after selecting a profile to be modified, an Edit button 302. Alternatively, the user pushes a Delete button 303 after selecting a profile to be deleted.).

	Referring to Claim 23, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 22 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the selected profile image on the profile image edit screen is set as the profile image corresponding to one user object of the plurality of user objects in the login screen (See Nagata, Figs. 20-21, Sect. [0174]-[0175], FIG. 20 is an explanatory view illustrating a first user interface (the first screen of a profile setting tool screen, an icon setting screen) via which a profile is to be added or modified. FIG. 21 is an explanatory view illustrating a second user interface (the second screen of the profile setting tool screen, an icon setting screen) via which a profile is to be added or modified. FIG. 22 is an explanatory view illustrating a third user interface (the third screen of the profile setting tool screen, an icon setting screen) via which a profile is to be added or modified. There occur transitions from the first screen through the second screen to the third screen. The client PC 101 is configured so as to add or edit (modify) a scan profile or a print profile in response to a user's entering operation to the profile setting tool screen. In order to add or edit (modify) the scan profile or the print profile, the control device 111 of the client PC 101 requests, e.g., the host PC 102 to transmit data for displaying the profile setting tool screen so as to obtain the data for displaying the profile setting tool screen.).

	Referring to Claim 24, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 1 (See Nagata, Fig. 1, Sect. [0078], MFP 103), wherein the user object is a user button (See Nagata, Sect. [0132]-[0133], The multifunction peripheral 103 controls the display device 135 to display the login screen of FIG. 16, when a user pushes a predetermined button for logging into the image processing system while the display device 135 of the multifunction peripheral 103 is displaying a home screen. In response to the user pushing the predetermined button for login, the control device 131 of the multifunction peripheral 103 requests, via the communication device 133 and the network 105, the host PC 102 to transmit data for displaying the login screen (S21).).

21.	Claims 7-8, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US PG. Pub. 2012/0300252 A1) in view of Berg (US PG. Pub. 2010/0211885 A1); and further in view of Kuwata (US PG. Pub. 2003/0072031 A1).

	Referring to Claim 7, the combination of Nagata in view of Berg teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

The combination of Nagata and Berg fails to explicitly teach 
wherein the third screen includes information about a mail address corresponding to the one user.

However, Kuwata teaches 
wherein the third screen includes information about a mail address corresponding to the one user (See Kuwata, Figs. 13 and 17a, Private Folder, Sect. [0049] lines 5-9, If the user enters an invalid User ID, PIN or leaves the fields blank, the user will be prompted to create a "Proof Buddy" Account. The user would then create an account by entering a username, password, account description and a valid e-mail address).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the third screen includes information about a mail address corresponding to the one user.  The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata, Berg and Kuwata to obtain the invention as specified in claim 7.

	Referring to Claim 8, The combination of Nagata in view of Berg teaches the printing apparatus according to claim 3 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

The combination of Nagata and Berg fails to explicitly teach
wherein the third screen includes information about a folder corresponding to the one user.

However, Kuwata teaches 
wherein the third screen includes information about a folder corresponding to the one user (See Kuwata, Sect. [0052], A "Registered" user shall be allowed access to an assigned Private folder as well as the Public and DEPARTMENT folders. This Private folder is created when the user registers or when the Administrator creates the user account. Registered users can manage and print image files in Public and assigned private folders. Registered Users can print image files from the DEPARTMENT folder, but cannot add, delete or change files in the DEPARTMENT folder. Registered users can edit and change their own user profile information, e.g. login PIN (Personal Identification Number).).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the third screen includes information about a folder corresponding to the one user.  The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata, Berg and Kuwata to obtain the invention as specified in claim 8.

	Referring to Claim 15, The combination of Nagata in view of Berg teaches the printing apparatus according to claim 14 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

The combination of Nagata and Berg fails to explicitly teach 
wherein the web page includes information about a user name corresponding to one user of the plurality of users.

Kuwata teaches 
wherein the web page includes information about a user name corresponding to one user of the plurality of users (See Kuwata, Figs. 15 and 17b, Sect. [0056], After clicking on the "new User" button, a user profile web page (FIG. 17b) is displayed to let the Administrator create a new user profile. The administrator enters User ID and PIN. After the Administrator clicks on the "Add" button, a new user profile is created in the user database of the proofing system. A private folder with the same name as the user name is automatically created for the user. After the new user is added, the proofing system will automatically update the User Profile Display (FIG. 15)).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the web page includes information about a user name corresponding to one user of the plurality of users.
The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata, Berg and Kuwata to obtain the invention as specified in claim 15.

	Referring to Claim 16, The combination of Nagata in view of Berg teaches the printing apparatus according to claim 14 (See Nagata, Fig. 1, Sect. [0078], MFP 103).

The combination of Nagata and Berg fails to explicitly teach
wherein the web page includes information about a password corresponding to one user of the plurality of users.

However, Kuwata teaches 
wherein the web page includes information about a password corresponding to one user of the plurality of users (See Kuwata, Fig. 11, Username and Password Sect. [0046] lines 12-22, Administrator and Registered users must enter a valid login ID/username and password/PIN to select a Private folder. An Administrator user can also send print jobs to the DEPARTMENT folder of the proofing system repository. Referring to FIG. 11, when the user selects the folder DEPARTMENT or Private, the following dialog pops up to prompt the user for the username/LoginID and password. After the user clicks OK, the username and password will be verified with the proofing system. If the username and/or password are not valid, the user will be prompted to re-enter the information.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the web page includes information about a password corresponding to one user of the plurality of users. The motivation for doing so would have been to provide a system that allows images to be managed and manipulated on a server by using a web browser. Images may be scanned, printed, faxed, copied, viewed, merged, edited or electronically manipulated across a network, such as the Internet or an Intranet. The server has security that controls access to files, folders and functions (See Abstract of the Kuwata reference).  Therefore, it would have been obvious to combine Nagata, Berg and Kuwata to obtain the invention as specified in claim 16.
	
	Referring to Claim 18, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 18 is rejected for the same reasons discussed in the rejection of claim 7.

	Referring to Claim 19, arguments analogous to claim 8 are applicable herein.   Thus, the apparatus of claim 19 is rejected for the same reasons discussed in the rejection of claim 8.

Cited Art
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitada et al. (US PG. Pub. 2007/0223031 A1) discloses an apparatus and method relating to routing of document processing jobs to backend processing devices.  In particular, the disclosure relates to techniques enabling bi-directional status and control between an image capture device which transmits a document processing job and a backend device.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/Primary Examiner, 
Art Unit 2677


/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677